DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-5 are pending as amended on 2/11/2022. 

Claim Rejections - 35 USC § 103
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2014/0037930) in view of Matsumoto et al (US 2013/0079490).
As to claims 1 and 4, Sun discloses an organo-soluble polyimide with a Tg greater than 300 C prepared from at least one dianhydride which is an alicyclic dianhydride, and at least one diamine which is an aromatic, cardo diamine [0009-10]. Sun discloses that the polyimide can be used to form a transparent flexible substrate (corresponding to a cured film as recited in claim 4), suitable for manufacture of devices where they are exposed to high temperatures [0019].
Sun discloses polymerizing the monomers in high boiling solvents, and names three examples of solvents, including DMAc and NMP (i.e., organic solvents which are presently recited). Sun discloses that the polymerization can contain an imidization catalyst to directly yield the imidized polymer [0031], thereby resulting in a polyimide resin solution as presently recited. See also [0033] wherein Sun discloses casting a film from a solution of the imidized polyimide. 
As the cardo diamine, Sun names three particularly useful diamines in [0027-30] which have structures according to instant formula b-1 (FDA, FFDA, MeFDA). Sun exemplifies polyimides wherein 88 to 100 mol% of the diamine component of the polyimide (i.e., within the presently recited range of 80 mol% or more of units according to instant structural unit B) are diamines according to instant formula b-1 (i.e., FDA, FFDA or MeFDA). See Table 1, examples 1a, 1b, 1c, and Table 2, examples 2a-2h and 3-5. Therefore, Sun discloses a polyimide resin comprising a structural unit B as presently recited.
As the dianhydride, Sun teaches that the alicyclic dianhydrides may be selected form a group as disclosed in [0020-0024] (which includes HPMDA [0023], having a structure according to instant a-3). Sun further teaches that the polyimide may be prepared from monomer mixtures containing one or more alicyclic dianhydrides [0031]. However, Sun fails to specifically name an alicyclic dianhydride having a structure according to instant a-1 (i.e., CpODA).
Matsumoto discloses a polyimide which can have a high light transmittance and sufficiently high level of heat resistance [0038]. Matsumoto discloses that the polyimide obtained using a dianhydride of formula (1):  
    PNG
    media_image1.png
    144
    387
    media_image1.png
    Greyscale
 as one of the monomers has a higher level of Tg than those of polyimides produced from conventionally known aliphatic tetracarboxylic dianhydrides [0120, 0142]. Matsumoto attributes the improvement in heat resistance to the ketone group and the chemically efficient stable structure of the resulting polyimide [0027].
Matsumoto exemplifies dianhydrides according to formula (1), including CpODA [0178]: 

    PNG
    media_image2.png
    131
    389
    media_image2.png
    Greyscale
which has a structure according to instant a-1.
Matsumoto teaches that the polyimide preferably has a content of the repeating unit of formula (4) (i.e., repeating units derived from dianhydrides of formula (1) [0121]) of 50-100 mol%, and teaches that the polyimide can include repeating units derived from dianhydrides other than the dianhydride of formula (1) [0136], [0159].
 Considering Matsumoto’s disclosure, when preparing a polyimide from an alicyclic dianhydride and aromatic diamine for the purposes of improving both light transmittance and heat resistance, the person having ordinary skill in the art would have been motivated to utilize a dianhydride component containing 50-100 mol% of CpODA in order to increase the Tg (heat resistance) of the polyimide, relative to polyimides prepared from conventionally used aliphatic dianhydrides. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a solution of a polyimide resin derived from a diamine component comprising 88-100 mol% aromatic, cardo diamine (FDA, FFDA, MeFDA) and from a dianhydride component comprising HPMDA as an alicyclic structure, as disclosed by Sun, by replacing 50-100 mol% of Sun’s HPMDA with Matsumoto’s CpODA (including replacing Sun’s HPMDA with CpODA in an amount within a range of 50 to less than 100 mol%) in order to increase the thermal stability of Sun’s polyimides upon exposure to high temperatures (see [0019]), thereby arriving at a structural unit A as presently recited comprising 50 mol% or more of CpODA (a-1), and further comprising HPMDA (a-3).
As to the presently recited glass transition temperature:
As noted above, Sun discloses an organo-soluble polyimide with a Tg greater than 300 C [0009-10] suitable for manufacture of devices where they are exposed to high temperatures [0019]. Sun exemplifies polyimides having a Tg greater than 400 C, including a few having a Tg greater than 430 C (See examples 1a and 1c in Table 1, and examples 2c and 2f in Table 2). Matsumoto teaches a preferred glass transition temperature ranging from 300-500 C, and teaches that below 300 C it is difficult to achieve a sufficient heat resistance, while above the upper limit it tends to be difficult to produce the polyimide [0131]. 
In light of Matsumoto’s disclosure that replacing conventionally used aliphatic dianhydrides with CpODA results in an increase in Tg, and further given the guidance in Matsumoto with regard to a desired range of Tg, the person having ordinary skill in the art would have been motivated to replace any appropriate amount of a conventionally used aliphatic dianhydride with CpODA within Matsumoto’s disclosed range of 50-100 mol% in order to achieve the desired level of heat resistance (i.e., desired Tg) balanced with ease of production. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a solution and film of a polyimide derived from a diamine component comprising 88-100 mol% aromatic cardo diamine (i.e., FDA, FFDA, or MeFDA) and from a dianhydride component comprising HPMDA and 50 mol% to less than 100 mol% CpODA, as suggested by modified Sun, by further selecting any appropriate amount of CpODA within the range of 50 to less 100 mol% to achieve any desired Tg within the range of 300-500 C, including a Tg within the presently claimed range of 430 C or higher.
As to claims 3 and 5, Sun teaches that in some cases it may be useful to substitute some of the alicyclic dianhydride with an aromatic dianhydride [0031]. However, modified Sun fails to explicitly teach a polyimide from a dianhydride component comprising CpODA, HPMDA and either BPDA (an aromatic dianhydride according to instant a-4, as required in claim 3) or PMDA (an aromatic dianhydride according to instant a-2, as in claim 5). 
Matsumoto teaches that an aromatic dianhydride can be used in combination with the alicyclic dianhydride of formula (1) in an amount in which the obtained polyimide can have sufficient transparency, in order to prevent coloring due to intramolecular CT. Matsumoto names several examples of aromatic dianhydrides, including PMDA and BPDA [0159]. Considering Sun’s disclosure that it may be useful to substitute some alicyclic dianhydride with an aromatic dianhydride, the person having ordinary skill in the art would have been motivated to select any appropriate aromatic dianhydride named by Matsumoto as Sun’s aromatic dianhydride, including PMDA or BPDA, in order to prevent undesired levels of coloring due to intramolecular CT. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a solution and film of a polyimide derived from a diamine component comprising 88-100 mol% aromatic cardo diamine (i.e., FDA, FFDA, or MeFDA) and from a dianhydride component comprising 50 mol% to less than 100 mol% CpODA, HPMDA, and some aromatic dianhydride, as suggested by modified Sun, by utilizing any appropriate aromatic dianhydride named by Matsumoto which does not cause undesired coloring, including BPDA or PMDA. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2014/0037930) in view of Matsumoto et al (US 2013/0079490) and further in view of Arakawa et al (WO 2013125194; previously included machine translation cited herein).
The rejection of claim 1 over Sun in view of Matsumoto is incorporated here by reference.
Sun further teaches that in some cases it may be useful to substitute some of the cardo diamine with a non-cardo aromatic diamine [0031]. Sun exemplifies polyimides wherein a small amount (2-12%) of the cardo aromatic diamine is substituted with a non-cardo aromatic diamine: PFMB or ODA (table 2) (Sun does not explicitly define the abbreviations, but they are generally recognized as abbreviations for 2,2’-bis(trifluoromethyl)benzidine and oxydianiline, respectively).  However, Sun fails to explicitly name a diamine according to instant b-2 as an example of a suitable non-cardo aromatic diamine.
Like Sun and Matsumoto, Arakawa discloses a polyimide formed from reaction of dianhydrides and diamines (p 3 of translation). Arakawa names several diamines for forming the diamine unit (R1) of the polyimide, and teaches that when R1 is formed from one of the named diamines, the polyimide has excellent mechanical properties and heat resistance (last line of p 3 and top of p 4). Along with the diamines exemplified by Sun (i.e., ODA, diaminodiphenylether/oxydianiline and PFMB, 2,2’bis(trifluoromethyl)benzidine), the heat resistant diamines named by Arakawa further include 2,2’-dimethyl-4,4’-diaminobiphenyl (i.e., a diamine according to instant b-2).   
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide comprising units derived from alicyclic dianhydrides, cardo aromatic diamine, and non-cardo aromatic diamine, as suggested by modified Sun, by utilizing any non-cardo aromatic diamine monomer known in the art for providing heat resistance in a polyimide, including 2,2’-dimethyl-4,4’-diaminobiphenyl, as taught by Arakawa.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered.
The previously set forth rejections have been withdrawn in view of Applicant’s amendment to the claims, as Sun is presently considered the closest primary reference. Applicant’s arguments will be addressed below to the extent that the discussion may apply to the present rejections or be informative for future claim amendments. 
Regarding the previously set forth rejection over Nakayama, Applicant argues (pp 5-7) that amended claim 1 requires particular organic solvents, and that Nakayama teaches away from this feature. The examiner similarly finds that Nakayama teaches away from the presently recited solvents. This argument does not apply to the new rejection over modified Sun, as Sun explicitly names the presently recited solvents as being suitable.
Regarding the previously set forth rejection over Komatsu, Applicant argues (p 8) that Komatsu places limits on the amount and type of diamines to be used, and that modifying to use BAFL would render Komatsu unsatisfactory for its intended purpose. This argument is not found persuasive given Komatsu’s explicit broader teaching that the diamine of formula 7 which provides R4 can be formed from FDA [0079]. 
Applicant further argues (p 9) that none of Komatsu’s examples exhibit Tg values nearly as high as the presently amended range, and that Komatsu speculates that a Tg higher than 450 C is disadvantageous. This argument does not apply to modified Sun, as Sun teaches a Tg range with an open ended upper limit, and exemplifies values very close to the claimed range, while Matsumoto teaches an upper limit of 500 C.
Applicant argues (p 10) that instant Table 1 shows that inventive examples 5, 7 and 8 (i.e., examples according to the presently amended claims, having structural units A-1, units A-3 or A-4, and unit B-1) have higher glass transition temperatures relative to (presently comparative) example 1 (no unit A-1) and higher strength, modulus, transparency and thermo-tolerance than (presently comparative) examples 4 and 6 (having unit A-1, with no additional unit A-3 or A-4). Applicant argues that the instant results would not have been expected from the cited documents. 
However, given Matsumoto’s explicit teaching that polyimides from CpODA have higher glass transition temperatures than polyimides from conventional alicyclic dianhydrides, Applicant’s results showing that a polyimide prepared from a conventional alicyclic dianhydride (example 1) has a lower glass transition temperature than polyimides from CpODA (examples 5, 7 and 8) would have been expected. 
Applicant’s statement that examples 5, 7 and 8 have higher thermo-tolerance than example 4 appears to be inaccurate, given that example 4 has a higher Tg than examples 5, 7 and 8 (i.e., the expected result, given that the dianhydride component of example 4 is entirely CpODA, while the dianhydride component of examples 5, 7 and 8 is a mixture of CpODA with other dianhydrides). Comparative example 4 also has the same, or better, light transmission and yellowness relative to inventive examples 5, 7 and 8, which is inconsistent with Applicant’s assertion that examples 5, 7 and 8 have higher transparency than example 4. 
Examples 5, 7 and 8 have a slightly higher Tg than example 6. However, Applicant has not provided any reasoning or evidence to establish that the differences in Tg among examples 5-8 would have been unexpected, given the differences in chemical structures. Generally, one would have expected structural differences between polymers to result in differences in properties (including Tg, strength and modulus), and Applicant has not provided any evidence or reasoning to establish that the differences in properties between the polyimides of examples 4-8 are differences which one would not have expected, given the differences in chemical structures between the polyimides.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766